PER CURIAM.
Kenneth Revell petitions for belated appeal of an order denying his motion for postconviction relief. Because the order failed to advise Revell of his right to appeal as required by Florida Rule of Criminal Procedure 3.850(g), the State of Florida does not oppose the petition. See Arizmendi v. State, 894 So.2d 309 (Fla. 5th DCA 2005) and cases cited therein. The petition is accordingly granted.
Upon issuance of mandate in this cause a copy of the opinion will be provided to the clerk of the circuit court, who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
BARFIELD, DAVIS and HAWKES, JJ., concur.